Black,
dissenting: I dissent from that part of the majority opinion which holds that the gifts of 150 shares of stock in the J. E. Gilson Co. which decedent made on December 31, 1936, to his wife and two *538sons and bis secretary were made in contemplation of death. The Board’s findings of fact as to these gifts state, among other things, as follows:
In making these gifts decedent stated that the members of his family and Miss Kraus, who had worked with him for many years, were deserving of some interest in the business. Pie further expressed the hope that a financial interest in the business would result in a greater personal interest on the part of the donees. At the time these gifts were made decedent gave no indication that he was concerned with the thoughts of death.
It seems to me that the above findings of fact show that the transfers in question were related to purposes associated with life, rather than with the distribution of property in contemplation of death. Cf. United States v. Wells, 283 U. S. 102.
I think the decision as to these particular gifts should be that they were not made in contemplation of death and that so much of the deficiency in estate tax as is due to the inclusion of their value in decedent’s estate should be expunged.
VAN FossaN, Leech, Meixott, and Tyson agree with this dissent.